Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed March 2, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed March 2, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 5, 8, and 11 are amended. Claims 6 and 12 are cancelled.	Claims 1-5 and 7-11 are pending.
Drawings
The amendments to Figures 1 and 2 are respectfully acknowledged, and the corresponding objection to Claim 7 is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (U.S. Patent Application 20200089038 A1, hereinafter “Yoshino”) in view of Aoyama et al. (U.S. Patent Application Publication 20180150180 A1, hereinafter “Aoyama”) and further in view of Niu et al (China Patent Application Publication CN104600030A, hereinafter “Niu”).

Regarding Claim 1 (Currently Amended), Yoshino teaches a touch display substrate (par 0007 Fig 1A 1001 par 0123), comprising 
a common electrode (par 0129 Figs 1A,1B common electrode CE(CEa)), 
a common electrode line connected to the common electrode (par 0129 Figs 1A,1B each common electrode subportion CEa is connected to a scan driver not shown, via a touch sensor-driving line TXL), 
a touch electrode (par 0128 as the electrodes for touch sensing, transmitter electrodes TX(1) to TX(M) (which may hereinafter be abbreviated as "transmitter electrodes TX"), which are transmission-side electrodes of the touch sensor are provided), and 
a touch signal line connected to the touch electrode (par 0129 Figs 1A,1B each transmitter electrodes TX is connected to a driver not shown, via a touch sensor-driving line TXL; par 0147 at least one touch wiring line TL may be provided for each common electrode subportion CEa), wherein 
the common electrode is multiplexed as the touch electrode (par 0128 common electrode CE of the active matrix substrate 101 is allowed also to function as the transmitter electrodes TX; par 0146 the common electrode CE is divided into the plurality of common electrode subportions CEa, such that each common electrode 
wherein the touch display substrate further comprises an inorganic insulation layer (par 0224 Fig 6K dielectric/inorganic insulating layer 17) arranged between the touch electrode and the touch signal line (Fig 2B inorganic insulating layer 17 between common/touch electrode CE and the touch signal line TL, par 0148), 
the touch electrode is electrically connected to the touch signal line through a via-hole penetrating through the inorganic insulation layer (Fig 2B common/touch electrode CE and the touch signal line TL are connected through inorganic insulating layer 17 by via CHt, par 0148), and 
the touch electrode, the inorganic insulation layer and the touch signal line are stacked in sequence (Fig 2B inorganic insulating layer 17 between common/touch electrode CE and the touch signal line TL, par 0148, in such stacking sequence).
However, Yoshino appears not to expressly teach wherein the touch display substrate further comprises 
a conductive protection pattern arranged in the via-hole and in direct contact with the touch electrode, wherein 
the touch signal line is in direct contact with the conductive protection pattern and electrically connected to the touch electrode via the conductive protection pattern, and 
the conductive protection pattern and a pixel electrode are formed through a single patterning process, 
wherein the via-hole is filled with both the touch electrode and the conductive protection pattern.
Aoyama teaches a conductive protection pattern arranged in the via-hole and in direct contact with the touch electrode (Fig 7 par 0068 conductive protection pattern comprising 207b in through hole 18 in direct contact with touch electrode 17), wherein 
the touch signal line is in direct contact with the conductive protection pattern and electrically connected to the touch electrode via the conductive protection pattern (Fig 7 par 0068 touch signal line 12 in direct contact with conductive protection pattern 207b which electrically contacts it with touch electrode 17), and 
the conductive protection pattern and the pixel electrode are formed through a single patterning process (Fig 7 par 0069 teaches conductive protection pattern 207b and pixel electrode 16 are same layer formed in same patterning process step).
Yoshino and Aoyama are analogous art as they each pertain to touch display stackups. It would have been obvious to a person of ordinary skill in the art to modify the touch display stackup of Yoshino with the inclusion of the conductive protection pattern of Aoyama. The motivation would have been in order to provide improved detection accuracy of the touch position due to more optimized capacitances (Aoyama par 0063).
However, Yoshino as modified appears not to expressly teach 
wherein the via-hole is filled with both the touch electrode and the conductive protection pattern.
Examiner submits that though holes and how they are filled by following layers come in many well-known varieties including those that result in filled areas that are below the highest prior-processed layer. For instance, Niu teaches a similar touch signal line connection through-hole wherein the via-hole is filled with both the touch electrode (Drawings par 6 Fig 4d multiplexed common electrode 10) and the conductive protection pattern (Drawings par 6 Fig 4c conductive protection pattern 904).
Yoshino Aoyama and Niu are analogous art as they each pertain to touch display stackups. It would have been obvious to a person of ordinary skill in the art to modify the touch display stackup of Yoshino/Aoyama with the inclusion of the through-hole layer arrangement of Cao. The motivation would have been in order to provide interconnection structures, applied to both gate/drain and common/touch connections, which increase the distance from gate line 602 to data line 603 at the overlapping portion, reducing the overlap capacitance of the two, and for the gate line 602, the signal delay is reduced, and for the data line 603, the power consumption is reduced, and at the same time, the overlap capacitance is reduced (Niu Detailed ways par 4).

Regarding Claim 2 (Original), Yoshino as modified teaches the touch display substrate according to claim 1, wherein the touch display substrate comprises a plurality of touch signal lines (Yoshino par 0129 Figs 1A,1B each transmitter electrodes TX is connected to a driver not shown, via a touch sensor-driving line TXL; par 0147 at least one touch wiring line TL may be provided for each common electrode subportion CEa), the touch 

Regarding Claim 3 (Original), Yoshino as modified teaches the touch display substrate according to claim 1, wherein the inorganic insulation layer has a thickness not greater than 1000nm (Yoshino par 0224 Fig 6K dielectric/inorganic insulating layer 17 is formed to be 50-500nm thick).

Regarding Claim 4 (Original), Y Yoshino as modified teaches the touch display substrate according to claim 1, wherein the inorganic insulation layer is arranged at a side of the touch electrode away from a base substrate of the touch display substrate, and the touch signal line is arranged at a side of the inorganic insulation layer away from the touch electrode (Yoshino Fig 8B par 0233 teaches forming such arrangement).

Regarding Claim 5 (Currently Amended), Yoshino as modified teaches the touch display substrate according to claim 4, wherein the touch display substrate comprises: 
the base substrate (Yoshino par 0140 Fig 2B substrate 1): 
a thin film transistor (TFT) array arranged on the base substrate (Yoshino par 0138 Fig 2A,2B each pixel region PIX includes a TFT 30 which is supported on the substrate 1); 
a planarization layer covering the TFT array (Yoshino par 0143 TFTs 30 are covered by an interlayer insulating layer 16. The interlayer insulating layer 16 may include an organic insulating layer 13. The organic insulating layer 13 may have a thickness for being able to function as a planarization film); 
the touch electrode arranged on the planarization layer (Yoshino Fig 12B touch electrode CEa, par 0263 in an active matrix substrate 105, the following are formed on an interlayer insulating/planarization layer 16, in this order: a first transparent electrode layer including a common electrode CE, a lower dielectric/inorganic insulating layer 17A, a touch wiring layer including touch wiring lines TL); 
the inorganic insulation layer covering the touch electrode (Yoshino Fig 12B touch electrode CEa, par 0263 is covered by a lower dielectric/inorganic insulating layer 17A); and 
the pixel electrode and the touch signal line arranged on the inorganic insulation layer (Yoshino Fig 12B par 0263 in an active matrix substrate 105, the following are formed on an interlayer insulating/planarization layer 16, in this order: a first transparent electrode layer including a common electrode CE, a lower dielectric/inorganic insulating layer 17A, a touch wiring layer including touch wiring lines TL, an upper dielectric layer 17B, and a second transparent electrode layer including pixel electrodes PE), the pixel electrode being connected to a drain electrode of a corresponding TFT through a via-hole penetrating through the planarization layer and the inorganic insulation layer (Yoshino Fig 12B par 0266 In a pixel contact portion, the pixel electrode PE is electrically connected to a drain electrode 8d of one corresponding TFT 30, within a first contact hole CHp that is composed of apertures 17Ap, 17Bp, 13p and 12p in the lower dielectric/inorganic insulating layer 17A, the upper dielectric layer 17B, the organic insulating/planarization layer 13, and the lower inorganic insulating layer 12), and the touch signal line being connected to the touch electrode through the via-hole penetrating through the inorganic insulation layer (Yoshino par 0265 the touch wiring line TL is electrically connected to one corresponding common electrode subportion CEa of the common electrode CE, within an aperture 17At (second contact hole CHt) that is made in the lower dielectric layer 17A).

Regarding Claim 7 (Previously Presented), Yoshino as modified teaches the display device comprising the touch display according to Claim 1 (Yoshino par 0327 embodiments of the present invention are suitably applicable to a liquid crystal display device).

Regarding Claim 8 (Currently Amended), Yoshino teaches a method of manufacturing a touch display substrate (par 0181 Figs 6A-6K and 7), wherein 
the touch display substrate comprises 
a common electrode (par 0129 Figs 1A,1B common electrode CE(CEa)), 
a common electrode line connected to the common electrode (par 0129 Figs 1A,1B each common electrode subportion CEa is connected to a scan driver not shown, via a touch sensor-driving line TXL), 
a touch electrode (par 0128 as the electrodes for touch sensing, transmitter electrodes TX(1) to TX(M) (which may hereinafter be abbreviated as "transmitter electrodes TX"), which are transmission-side electrodes of the touch sensor are provided), and
a touch signal line connected to the touch electrode (par 0129 Figs 1A,1B each transmitter electrodes TX is connected to a driver not shown, via a touch sensor-driving line TXL; par 0147 at least one touch wiring line TL may be provided for each common electrode subportion CEa),
the common electrode is multiplexed as the touch electrode (par 0128 common electrode CE of the active matrix substrate 101 is allowed also to function as the transmitter electrodes TX; par 0146 the common electrode CE is divided into the plurality of common electrode subportions CEa, such that each common electrode subportion CEa functions as a first electrode for touch sensing (hereinafter a "sensor electrode"), and the common electrode line is multiplexed as the touch signal line (par 0147 at least one touch wiring line TL may be provided for each common electrode subportion CEa; par 0146 the common electrode subportions CEa function as first electrode for touch sensing (hereinafter a "sensor electrode"), and thus the common line is multiplexed as the touch sensing line as well), 
wherein the method comprises: 
forming one of the touch electrode and the touch signal line (Fig 7 STEP1-11 paras 0220-0221 Fig 6J a first transparent electrode layer including a lower wiring portion t1 of the touch wiring line TL is obtained): 
forming an inorganic insulation layer (Fig 7 STEP1-12 paras 0223-0224 Fig 6K the touch wiring line TL, a dielectric layer (thickness: 50 to 500 nm) 17 is formed. The material of the dielectric/inorganic insulation layer 17 may be the same as any of the materials exemplified for the inorganic insulating layer 12) and forming a via-hole in the inorganic insulation layer through a patterning process (par 0225 Fig 6K the dielectric layer 17 is [pattern] etched, thereby forming an aperture 17t (second contact hole CHt) through which a portion of the upper wiring portion t2 of the touch wiring line TL is exposed); and 
forming the other of the touch electrode and the touch signal line (Fig 7 STEP1-13 paras 0226-0227 Fig 2B each common electrode subportion CEa is electrically connected to the touch wiring line TL within the second contact hole CHt), 
the touch electrode being electrically connected to the touch signal line through the via-hole penetrating through the inorganic insulation layer (Fig 7 STEP1-13 paras 0226-0227 Fig 2B each common electrode subportion CEa is electrically connected to the touch wiring line TL within the second contact hole CHt  through dielectric/inorganic insulation layer 17). However, Yoshino appears not to expressly teach
wherein in a same patterning process for forming a pixel electrode, the method further comprises: 
forming a conductive protection pattern in the via-hole and in direct contact with the corresponding touch electrode, 
wherein the forming the touch signal line comprises: 
forming the touch signal line on the inorganic insulation layer provided with the pixel electrode and the conductive protection pattern, and 
the touch signal line being in direct contact with the conductive protection pattern and electrically connected to the touch electrode through the conductive protection pattern, 
wherein the via-hole is filled with both the touch electrode and the conductive protection pattern.
Aoyama teaches 
wherein in a same patterning process for forming a pixel electrode (Fig 7 par 0069 teaches conductive protection pattern 207b and pixel electrode 16 are same layer formed in same patterning process step), the method further comprises: 
forming a conductive protection pattern in the via-hole and in direct contact with the corresponding touch electrode (Fig 7 par 0068 conductive protection pattern comprising 207b in through hole 18 in direct contact with touch electrode 17), 
wherein the forming the touch signal line comprises: 
forming the touch signal line on the 
the touch signal line being in direct contact with the conductive protection pattern and electrically connected to the touch electrode through the conductive protection pattern (Fig 7 par 0068 touch signal line 12 in direct contact with conductive protection pattern 207b which electrically contacts it with touch electrode 17).
Yoshino and Aoyama are analogous art as they each pertain to touch display stackups. It would have been obvious to a person of ordinary skill in the art to modify the touch display stackup and inorganic insulation layer of Yoshino with the inclusion of the conductive protection pattern of Aoyama. The motivation would have been in order to provide improved detection accuracy of the touch position due to more optimized capacitances (Aoyama par 0063).
However, Yoshino as modified appears not to expressly teach 
wherein the via-hole is filled with both the touch electrode and the conductive protection pattern.
Examiner submits that though holes and how they are filled by following layers come in many well-known varieties including those that result in filled areas that are below the highest prior-processed layer. For instance, Niu teaches a similar touch signal line connection through-hole wherein the via-hole is filled with both the touch electrode (Drawings par 6 Fig 4d multiplexed common electrode 10) and the conductive protection pattern (Drawings par 6 Fig 4c conductive protection pattern 904).
Yoshino Aoyama and Niu are analogous art as they each pertain to touch display stackups. It would have been obvious to a person of ordinary skill in the art to modify the touch display stackup of Yoshino/Aoyama with the inclusion of the through-hole layer arrangement of Cao. The motivation would have been in order to provide interconnection structures, applied to both gate/drain and common/touch connections, which increase the distance from gate line 602 to data line 603 at the overlapping portion, reducing the overlap capacitance of the two, and for the gate line 602, the signal delay is reduced, and for the data line 603, the power consumption is reduced, and at the same time, the overlap capacitance is reduced (Niu Detailed ways par 4).

Regarding Claim 9 (Original), Yoshino as modified teaches the method according to claim 8, wherein the inorganic insulation layer has a thickness not greater than 1000nm (Yoshino par 0224 Fig 6K dielectric/inorganic insulating layer 17 is formed to be 50-500nm thick).

Regarding Claim 10 (Original), Yoshino as modified teaches the method according to claim 8, wherein the method comprises: 
forming the touch electrode; 
forming the inorganic insulation layer covering the touch electrode, and patterning the inorganic insulation layer to form the via-hole for exposing the touch electrode; and 
forming the touch signal line on the inorganic insulation layer, the touch signal line being connected to the touch electrode through the via-hole (Yoshino Yoshino Fig 8B par 0233 teaches forming such arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (U.S. Patent Application 20200089038 A1, hereinafter “Yoshino”) in view of Aoyama et al. (U.S. Patent Application Publication 20180150180 A1, hereinafter “Aoyama”) and further in view of Niu et al (China Patent Application Publication CN104600030A, hereinafter “Niu”) and Cao (U.S. Patent Application 20160291727 A1).

Regarding Claim 11 (Currently Amended), Yoshino as modified teaches the method according to claim 10, wherein prior to forming the touch electrode, the method further comprises: 
providing a base substrate (Yoshino par 0140 Fig 2B substrate 1) and forming a TFT array on the base substrate (Yoshino par 0138 Fig 2A,2B each pixel region PIX includes a TFT 30 which is formed and supported on the substrate 1); and 
forming a planarization layer covering the TFT array (Yoshino par 0143 TFTs 30 are covered by an interlayer insulating layer 16. The interlayer insulating layer 16 may include an organic insulating layer 13. The organic insulating layer 13 may have a thickness for being able to function as a planarization film), 
wherein the forming the touch electrode comprises: 
forming the touch electrode on the planarization layer (Yoshino Fig 12B touch electrode CEa, par 0263 in an active matrix substrate 105, the following are formed on an interlayer insulating/planarization layer 16, in this order: a first transparent electrode layer including a common electrode CE, a lower dielectric/inorganic insulating layer 17A, a touch wiring layer including touch wiring lines TL), and 
the pixel electrode being connected to a drain electrode of a TFT through a via-hole penetrating through the planarization layer and the inorganic insulation layer (Yoshino Fig 12B par 0266 In a pixel contact portion, the pixel electrode PE is electrically connected to a drain electrode 8d of one corresponding TFT 30, within a first contact hole CHp that is composed of apertures 17Ap, 17Bp, 13p and 12p in the lower dielectric/inorganic insulating layer 17A, the upper dielectric layer 17B, the organic insulating/planarization layer 13, and the lower inorganic insulating layer 12).
However, Yoshino as modified appears not to expressly teach wherein subsequent to forming the inorganic insulation layer and prior to forming the touch signal line on the inorganic insulation layer, the method further comprises: 
forming the pixel electrode on the inorganic insulation layer.
Cao teaches subsequent to forming the 
forming a pixel electrode on the 
Yoshino and Cao are analogous art as they each pertain to touch display stackups. It would have been obvious to a person of ordinary skill in the art to modify the touch display stackups of Yoshino/Aoyama/Niu, which are taught as optionally formed either with touch electrode above the touch wire or with touch wire above the touch electrode with an intervening inorganic insulation layer, with the inclusion of the particular order of steps in forming the pixel electrode of Cao. The motivation would have been in order to provide that, when it is possible that both the pixel electrode 407 and the touch wire 406 are formed in a conducting layer at once, the production process is simplified, and the production cost is reduced (Cao par 0040).

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624